       Case 3:20-cv-00495-SDD-RLB              Document 56-1         09/03/20 Page 1 of 33




                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF LOUISIANA

 Jennifer Harding, et al.,

                        Plaintiffs,
 v.

 John Bel Edwards, the Governor of the State
 of Louisiana, in his Official Capacity, et al.,

                        Defendants,                    Civil Action: 3:20-cv-495

         and

 The State of Louisiana,

                        Defendant-Intervenor.


  DEFENDANT-INTERVENOR THE STATE OF LOUISIANA AND DEFENDANT
SECRETARY OF STATE’S JOINT MEMORANDUM IN SUPPORT OF THEIR JOINT
                        MOTION TO DISMISS

       Intervenor-Defendant Jeff Landry, in his official capacity as Attorney General of

Louisiana, on behalf of the State of Louisiana, and Kyle Ardoin, in his official capacity as

Louisiana Secretary of State, hereby move to dismiss Plaintiffs’ Complaint for the following

reasons: (1) The Court lacks subject matter jurisdiction because Plaintiffs’ claims present non-

justiciable political questions and Plaintiffs lack Article III standing; (2) Plaintiffs fail to state

claims upon which relief can be granted because a communicable disease is not state action and is

not protected by the Voting Rights Act; (3) Plaintiffs fail to state a claim upon which relief can be

granted because they have not sufficiently plead their new claims regarding the Americans with

Disabilities Act (“ADA”); (4) any Court order will result in electoral chaos in violation of the

Purcell doctrine; and (5) Plaintiffs have failed to join the proper parties.




                                                   1
        Case 3:20-cv-00495-SDD-RLB                      Document 56-1             09/03/20 Page 2 of 33




                                                 INTRODUCTION

         Plaintiffs bring yet another challenge on the eve of an already complicated election season

attempting to foist what they believe to be a “fairer” election system upon Louisiana in light of the

current pandemic. Plaintiffs bring their challenge despite the constantly changing circumstances

of the pandemic, to which the State is attempting to respond in real time by, among other things,

developing guidance clarifying Louisiana law as well as making it easier and safer to vote.

         Just two months ago, this Court dismissed nearly identical claims from Plaintiffs

concerning the July and August elections. Clark v. Edwards, No. 3:20-cv-308-SDD-RLB, 2020

U.S. Dist. LEXIS 108714 (M.D. La. June 22, 2020) (“Power Coalition 1”). In that case, Plaintiffs

challenged Louisiana’s previous EEP. Id. at *1-5. This Court granted the State’s Motion to Dismiss

because Plaintiffs’ asserted harms were hypothetical, speculative, and insufficiently concrete. Id.

at *19-50. In the short time since the dismissal of their previous claims, nothing has made

Plaintiffs’ harms any more concrete. Of the five Plaintiffs in the present case, four were Plaintiffs

in the previous litigation. Nothing indicates that Plaintiffs are in substantially different positions

than they were only weeks ago for standing purposes. Indeed, the only additional Plaintiff in the

present case from the previous suit is Omega Taylor. Plaintiff Omega Taylor is similarly situated

to the individual plaintiffs of the previous case, whom this Court found lacked standing. Compare

id. at *15-35 to Amended Compl. ¶ 24. Additionally, the United States Court of Appeals for the

Fifth Circuit recently addressed claims very similar to the claims here. See Tex. Democratic Party

v. Abbott, 961 F.3d 389 (5th Cir. 2020). The reasoning of the Fifth Circuit is extremely persuasive,

even controlling, here.1


1
  The Supreme Court has clearly signaled that in most instances federal courts should defer to the political branches
of state government with respect to Virus-related actions. The Supreme Court has issued stays, or refused to vacate
stays, in at least six matters where federal courts have acted to alter a state’s election rules in light of the Virus. See,
e.g., Republican National Committee v. Democratic National Committee, No. 19A1016 (Apr. 6, 2020) (granting stay


                                                             2
        Case 3:20-cv-00495-SDD-RLB                     Document 56-1           09/03/20 Page 3 of 33




         Plaintiffs’ Amended Complaint is fundamentally deficient. At the outset, voting by

absentee ballot is not a right. McDonald v. Bd. of Election Comm’rs, 394 U.S. 802, 807-09 (1969);

Power Coaltion 1, 2020 U.S. Dist. LEXIS 108714 at *6. Louisiana’s laws setting forth absentee

voting procedures are “designed to make voting more available to some groups who cannot easily

get to the polls.” Id. at 807-08; see also Tex. Democratic Party, 961 F.3d at 403-04. This fact “does

not itself ‘deny’ the [P]laintiffs ‘the exercise of the franchise.’” Id.; see also Tex. Democratic

Party, 961 F.3d at 404.2

         Beyond the fundamental lack of a right to vote absentee, there are two other inescapable

circumstances that cause Plaintiffs’ claims to fail. Each and every claim brought by Plaintiffs

requires state action. However, the face of their Amended Complaint is clear: it is the Virus and

not Louisiana that caused their alleged harms. See Power Coalition 1, 2020 U.S. Dist. LEXIS

108714 at *9 (“The risk presented by the Virus is the raison d’etre of Plaintiffs’ lawsuit; however

sliced, Plaintiffs’ alleged injury in inextricable from that risk.”).

         Plaintiffs’ Amended Complaint adds a new claim under the ADA, which is without merit

and destined to fail, just as their constitutional claims. First, Plaintiffs fail to make out a prima

facie case of discrimination under the ADA because they do not have ADA-recognized disabilities,



of district court order requiring Wisconsin to count late postmarked absentee ballots for primary election, pending
final disposition on appeal); Merrill v. People First Of Alabama, No. 19A1063 (July 2, 2020) (granting stay where
district court order enjoined Alabama’s duly enacted photo identification and witness requirements for absentee voting
during the pandemic as unconstitutional and violative of the ADA); Little v. Reclaim Idaho, No. 20A18 (July 30,
2020) (granting stay of district court orders relaxing Idaho’s rules for ballot initiatives); Clarno v. People Not
Politicians, No. 20A21 (Aug. 11, 2020) (granting stay of district court order relaxing Oregon’s election procedures
because of the coronavirus pandemic); Thompson v. DeWine, No. 19A1054 (June 25, 2020) (denying application to
vacate Sixth Circuit stay of district court order suspending Ohio’s enforcement of in-person signature requirements
and extending filing deadlines for initiative campaigns); Texas Democratic Party v. Abbott, No. 19A1055 (June 26,
2020) (denying application to vacate Fifth Circuit stay of district court order forcing Texas to implement no-excuse
absentee voting). The Supreme Court has also denied relief in a number of cases where litigants have sought to
challenge various actions of states to deal with non-election related actions related to the Virus. See, e.g., South Bay
United Pentecostal Church v. Newsom, No. 19A1044 (May 29, 2020); Calvary Chapel Dayton Valley v. Sisolak, No.
19A1070 (July 24, 2020).
2
  Louisiana’s actions also do not and cannot result in a desperate impact under Section 2 of the Voting Right Act.


                                                           3
         Case 3:20-cv-00495-SDD-RLB            Document 56-1        09/03/20 Page 4 of 33




they do not meet the essential eligibility requirements to vote absentee, and they are not excluded

by reason of their “disabilities,” or at all. Further, Plaintiffs’ requested relief works a “fundamental

alteration” to Louisiana’s absentee voting system and constitutes and unreasonable modification

of Louisiana’s absentee voting process.

         Given these inescapable circumstances, Plaintiffs’ claims must be dismissed yet again.

    I.        THIS COURT LACKS SUBJECT MATTER JURISDICTION.

         “Federal courts cannot consider the merits of a case unless it ‘presents an actual

controversy, as required by Article III of the Constitution . . .’” Miss. State Democratic Party v.

Barbour, 529 F.3d 538, 544 (5th Cir. 2008) (quoting Steffel v. Thompson, 415 U.S. 452, 458

(1974)). “The many doctrines that have fleshed out the case or controversy requirement—standing,

mootness, ripeness, political question, and the like—are ‘founded in concern about the proper—

and properly limited—role of the courts in a democratic society.’” Id. (quoting Allen v. Wright,

468 U.S. 737, 750 (1984)). Plaintiffs’ Amended Complaint is facially and factually deficient in

nearly every respect. However, the principal defects are jurisdictional in nature and require this

Court’s immediate dismissal.

         A.     Plaintiffs Lack Standing.

         “Article III of the Constitution limits federal courts to deciding ‘Cases’ and

‘Controversies.’” Rucho v. Common Cause, 139 S. Ct. 2484, 2493 (2019). The doctrine of standing

arises out of the “case” or “controversy” language of Article III. DaimlerChrysler Corp. v. Cuno,

547 U.S. 332, 352 (2006). “The law of Article III standing, which is built on separation-of-powers

principles, serves to prevent the judicial process from being used to usurp the powers of the

political branches.” Clapper v. Amnesty Int’l USA, 568 U.S. 398, 408 (2013). “Relaxation of

standing requirements is directly related to the expansion of judicial power.” Id. at 408-09 (quoting




                                                   4
        Case 3:20-cv-00495-SDD-RLB                    Document 56-1           09/03/20 Page 5 of 33




United States v. Richardson, 418 U.S. 166, 188 (1974) (Powell, J., concurring)).

         In Gill v. Whitford, the Supreme Court “insist[ed]” that a plaintiff must show that they “(1)

suffered an injury-in-fact, (2) that is fairly traceable to the challenged conduct of the defendant,

and (3) that is likely to be redressed by a favorable judicial opinion.” 138 S. Ct. 1916, 1929 (2018).

“The party invoking federal jurisdiction bears the burden of establishing [the three elements of

standing].” Lujan v. Defs. of Wildlife, 504 U.S. 555, 561 (1992). Here, Plaintiffs have failed to

meet their burden to establish Article III standing. Accordingly, their claims must be dismissed.

                      1. Plaintiffs Have Not Suffered an Injury in Fact.3

         Foremost among a plaintiff’s burdens in establishing Article III standing is pleading and

proving an injury in fact. Gill, 138 S. Ct. at 1929. In order to prove an injury in fact sufficient to

establish Article III standing, a plaintiff must plead and prove an injury which is “concrete,

particularized, and actual or imminent”. Clapper, 568 U.S. at 409 (internal quotations omitted).

The requirement that an injury be “imminent” exists “to ensure that the alleged injury is not too

speculative for Article III purposes—that the injury is certainly impending.” Id. (quoting Lujan,

504 U.S. at 565, n.2) (emphasis in original). The Supreme Court has repeatedly reiterated that a

“‘threatened injury”—such as Plaintiffs are alleging here—“must be certainly impending to

constitute injury in fact’ and that ‘[a]llegations of possible future injury’ are not sufficient” to

establish Article III standing. Id. (quoting Whitmore v. Arkansas, 495 U.S. 149, 158 (1990))

(emphasis in original). A plaintiff cannot sufficiently establish an injury in fact when the alleged

injury is based on “their fears of hypothetical future harm that is not certainly impending”. Id. at



3
  The presentation of this case is peculiar in that Plaintiffs are alleging purely conjectural harms that stem not from
the state, but from a virus, and as such are neither traceable nor redressable by Defendants. However, even if one were
to remove COVID-19 from the equation, there is every reason to believe that Plaintiffs would still lack individual and
associational standing. See, e.g., Gill, 138 S. Ct. at 1929 (“[A] person’s right to vote is individual and personal in
nature.” (internal quotation omitted)); NAACP v. City of Kyle, 626 F.3d 233 (5th Cir. 2010) (holding, in part, that
organizations and associations must meet Lujan’s standing requirements).


                                                          5
        Case 3:20-cv-00495-SDD-RLB                     Document 56-1           09/03/20 Page 6 of 33




416.

         Plaintiffs’ alleged injuries are not “actual or imminent” and therefore their claims must

fail.4 Clapper, 568 U.S. at 409. Here, Plaintiffs allege that “[i]n the context of the COVID-19

pandemic”, Louisiana voters suffered a sufficient injury in fact due to the potential “risk of

infection and death” by possibly coming in contact with the Virus through the act of physically

voting. See Amended Compl. ¶¶ 27, 108 (ECF No. 22). Dr. Anthony Fauci, the director of the

National Institute of Allergy and Infectious Diseases, whom Plaintiffs repeatedly rely upon in their

Amended Complaint, has stated publicly that there is no reason why in person voting cannot take

place so long as voters take sufficient precautions. David Sherfinski, Dr. Anthony Fauci: No

reason why we shouldn't be able to vote in person, The Washington Times (Aug. 13, 2020),

https://www.washingtontimes.com/news/2020/aug/13/anthony-fauci-no-reason-why-we-

shouldnt-be-able-vo/.5 Moreover, a general claim that the Virus may cause harm to someone does

not assert a claim of actual or imminent harm to these particular plaintiffs.

         The estimated population of Louisiana is 4,648,794.6 According to the Centers for Disease

Control and Prevention (“CDC”), Louisiana has had a total of 148,894 Virus cases as of September

1, 2020.7 While not diminishing the seriousness of the disease to those infected, a total infection

rate of roughly three percent cannot be classified as “certainly impending.” See Power Coalition


4
  It is also important to note that voting by absentee ballot is not a fundamental right. See McDonald, 394 U.S. at 807-
09. When a state legislature passes laws that permit certain voters to vote absentee but not others, such laws cannot be
viewed as an “abridgment” of one’s right. Veasy v. Abbott, 830 F.3d 216, 279 (5th Cir. 2016) (Higginson, J.
concurring). “There is a difference between making voting harder in ways that interact with historical and social
conditions to disproportionately burden minorities and making voting easier in ways that may not benefit all
demographics equally (like motor-voter).” Id. (emphasis in original). “Every decision that a State makes in regulating
its elections will, inevitably, result in somewhat more inconvenience for some voters than for others.” Greater
Brimingham Ministries v. Merrill, 284 F. Supp. 3d 1253, 1279-81 (N.D. Ala 2018) (citing Frank v. Walker, 768 F.3d
744, 754 (7th Cir. 2014)).
5
   When a party is challenging the facts upon which jurisdiction depends, matters outside the pleadings can be
considered. Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001).
6
  QuickFacts: Louisiana, U.S. Census Bureau (last accessed Sep. 1, 2020), https://www.census.gov/quickfacts/LA
7
  Cases in the U.S., Center for Disease Control and Prevention (last accessed Sep. 1, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html.


                                                           6
       Case 3:20-cv-00495-SDD-RLB                  Document 56-1          09/03/20 Page 7 of 33




1, 2020 U.S. Dist. LEXIS 108714 at 24 (“In a state with 2.9 million registered voters and 48,634

confirmed cases of the Virus, the ‘chain of possibilities’ is too remote – not certainly impending –

and speculative.”). Furthermore, the vast majority of the total number of virus cases in Louisiana

(127,918) have recovered or are presumed recovered, with only roughly 20,976 active cases as of

September 1, 2020.8 Louisiana has been in Phase 2 of the reopening process since June 5, 2020,

but it is pure speculation to guess what phase Louisiana may be in as the November and December

elections approach.9 In moving from Phase 1 to Phase 2, Governor John Del Edwards cited to

“continued improvement in Louisiana’s COVID-19 outlook and a significant increase in testing

capacity and contact tracing” in support of the move. Id. While Louisiana health officials allow

for most businesses, including children’s museums and arcades, to open safely (following

occupancy and other guidelines), Plaintiffs argue that voting centers, following the same

guidelines, cannot possibly operate safely. Id.

        In support of their baseless allegations that voting in accordance with Louisiana law will

lead to Virus infection, Plaintiffs cite to a number of media reports that claim Wisconsin suffered

higher infection rates following their Primary election. Amended Compl. ¶ 73. However, these

reports are exaggerated if not outright false. At least one study has been published as an article,

and at least one other published as a “pre-print” evaluating the Wisconsin election’s impact on the

spread of the Virus. These two research studies show no such effect. The first is titled “No




8
  Louisiana Department of Health, Louisiana Coronavirus (COVID-19) Information (last accessed Sep. 1, 2020),
https://ldh.la.gov/Coronavirus/.
9
  Mark Ballard, What if Louisiana remains in Phase 2 during Nov. 3 election? There's an emergency plan for that,
The Advocate (Aug. 5, 2020), https://www.theadvocate.com/baton_rouge/news/politics/elections/article_00cdc07e-
d761-11ea-a7df-5b1e1da95b98.html; Gov. Edwards Announces Louisiana’s Roadmap to Resilience Will Start Phase
2     on       Friday,   June     5,   Louisiana     Office   of     the    Governor      (June    1,    2020),
https://gov.louisiana.gov/index.cfm/newsroom/detail/2521.


                                                       7
        Case 3:20-cv-00495-SDD-RLB                  Document 56-1          09/03/20 Page 8 of 33




Detectable Surge in SARS-CoV-2 Transmission due to the April 7, 2020 Wisconsin Election.”10

That study concluded, “Taken together, it appears that voting in Wisconsin on April 7 was a low-

risk activity.” Id. A second study examining Wisconsin found that the Virus’ rate of spread actually

declined following the election, and declined in the three most populated counties in Wisconsin.

That study is entitled “Wisconsin April 2020 Election Not Associated with Increase in COVID-19

Infection Rates.”11 The study concluded, “[t]here was no increase in COVID-19 new case daily

rates observed for Wisconsin or its three largest counties following the election on April 7, 2020,

as compared to the US, during the post-incubation period.” Id. The CDC itself recently published

a report showing that the Wisconsin elections in April – at the height of the pandemic – did not

lead to an increase in Virus cases in Wisconsin.12 The available data surrounding the recent

Wisconsin election, coupled with the data supporting the move from Phase 1 to Phase 2 in

Louisiana, show that the likelihood of infection with the Virus while voting is not “actual or

imminent” or “certainly impending” but is merely a “fear[] of hypothetical future harm[]”.

Clapper, 568 U.S. at 409, 416. As Dr. Fauci has discussed recently, “if carefully done according

to the guidelines, there’s no reason that” people cannot vote in person. David Sherfinski, Dr.

Anthony Fauci: No reason why we shouldn't be able to vote in person, The Washington Times

(Aug. 13, 2020), https://www.washingtontimes.com/news/2020/aug/13/anthony-fauci-no-reason-

why-we-shouldnt-be-able-vo/. “If you go and wear a mask, if you observe the physical distancing

and don’t have a crowded situation, there’s no reason why you shouldn’t be able [to vote in



10
   Kathy Leung et al., No Detectable Surge in SARS-CoV-2 Transmission due to the April 7, 2020 Wisconsin
Election,           Vol.             110,           No.            8            AJPH          (Aug.         2020),
https://ajph.aphapublications.org/doi/pdfplus/10.2105/AJPH.2020.305770.
11
   Andrew C. Berry et al., Wisconsin April 2020 Election Not Associated with Increase in COVID-19 Infection Rates,
https://www.medrxiv.org/content/10.1101/2020.04.23.20074575v1.full.pdf
12
   Heather Paradis, et al., Notes from the Field: Public Health Efforts to Mitigate COVID-19 Transmission During
the April 7, 2020, Election ― City of Milwaukee, Wisconsin, March 13–May 5, 2020, CDC (July 31, 2020),
https://www.cdc.gov/mmwr/volumes/69/wr/mm6930a4.htm.


                                                        8
       Case 3:20-cv-00495-SDD-RLB              Document 56-1        09/03/20 Page 9 of 33




person]. . . . There’s no reason why we shouldn’t be able to vote, in person or otherwise.” Id.

        Plaintiffs’ theory of injury is similar to the theory advanced unsuccessfully by the plaintiffs

in Clapper. In Clapper, the plaintiffs argued that the Foreign Intelligence Surveillance Act of 1978

would allow the government to perform unconstitutional surveillance on them and sought a

declaration of unconstitutionality and an injunction against the government performing

surveillance authorized under the challenged law. 568 U.S. at 401. The Clapper plaintiffs claimed

injury in fact and Article III standing because “there is an objectively reasonable likelihood that

their communications will be acquired [by government surveillance] at some point in the future.”

Id. The Court rejected this theory of injury because the plaintiffs failed to allege or prove that their

communications had been unconstitutionally monitored, and their fear of non-certain impending

hypothetical future harm was insufficient to establish Article III standing. Id. at 411-416. Here,

Plaintiffs attempt to argue injury in fact under a flawed theory similar to the Clapper plaintiffs—

that by voting in person, Louisiana voters will suffer a sufficient injury in fact due to the potential

“risk of infection and death” by possibly coming in contact with the Virus. See Amended Compl.

¶ 108. Here, just as in Clapper, because Plaintiffs’ alleged injury is based on uncertain possible

future harm, it must fail for the same reasons as the plaintiffs’ claims in Clapper. To hold otherwise

would be to allow for a nearly limitless range of possible speculative injuries that have not yet

occurred and are never likely to occur. Article III exists to limit and define the power of the federal

judiciary, not expand it. See Clapper, 568 U.S. at 408-09.

        Here, as previously discussed by the Court, each Plaintiff asserts a different type of injury

arising out of a different set of circumstances, all failing to confer Article III standing. See Power

Coalition 1, 2020 U.S. Dist. LEXIS 108714 at 11 (“Under the United States Constitution Article

I, § 4, ‘The Times, Places and Manner of holding Elections for Senators and Representatives, shall




                                                   9
      Case 3:20-cv-00495-SDD-RLB              Document 56-1         09/03/20 Page 10 of 33




be prescribed in each State by the Legislature thereof.’ Thus, this Court undertakes the standing

analysis in this case with particular rigor, knowing that to justify potentially disruptive judicial

intervention, the existence of an Article III case or controversy is especially vital. The injury-in-

fact element is best assessed by reference to the specific Plaintiffs in this matter, each of whom

asserts a different type of injury, arising out of a different set of circumstances.”).

      Individual Plaintiffs

        The Individual Plaintiffs—Plaintiff Harding, Plaintiff Pogue, and Plaintiff Taylor—allege

injury due to the fact that they believe they will not qualify for an absentee ballot under Louisiana

law and that voting in person would subject them, their families, and their communities to a

substantial and concrete risk of death or severe illness, and so it is impossible or extremely

impractical for them to vote in person. Amended Compl. ¶¶ 22-24. As the Court stated only weeks

ago, “the notion that the Excuse Requirement forces the Individual Plaintiffs to ‘jeopardiz[e]

[their] health and the health of [their] family and community by voting in person’ is a conclusion

that requires quite a few assumptions.” Power Coalition 1, 2020 U.S. Dist. LEXIS 108714 at *24.

While Individual Plaintiffs prefer to vote by absentee ballot due to the Virus, voting in person does

not automatically pose a mortal risk. See id. at *16-21, *24-25. In this way, the Individual

Plaintiffs’ alleged injuries are reminiscent of the Clapper plaintiffs: they involve “multiple layers

of assumptions.” Id. at *19 (citing Clapper, 586 U.S. at 410); See also id. at *18-21, *24-25. “The

gravamen of [their] asserted injury is fear of exposure to the Virus. Such fear is simply not enough

to give rise to a ‘certainly impending’ injury. The instructions of Governor Edwards in his recent

Proclamation make clear that, by taking precautions, even ‘higher-risk’ individuals can safely

make contact with others.” Id. at *21.

        Of course, Individual Plaintiffs asserted nearly identical injury in the Power Coalition 1




                                                  10
       Case 3:20-cv-00495-SDD-RLB                     Document 56-1           09/03/20 Page 11 of 33




Litigation, and claimed that if they voted in person they would certainly expose themselves to the

Virus. See id. at *16-25. A review of public records indicates that all three of the Individual

Plaintiffs voted in person for the July and August, 2020 elections.13 Plaintiff Taylor even worked

at a polling place as Commissioner in Charge for the entire day for both elections, willingly

exposing herself to the polling place for hours. See Joint Opp. To Mot. Prelim. Inj. Ex. D; Ex. L.

Plaintiffs apparently have not contracted the Virus or died as a result, despite their assertions to

the contrary. Just as in the Power Coalition 1 Litigation, Individual Plaintiffs’ alleged injuries

involve “a highly attenuated chain of possibilities, [and thus do] not satisfy the requirement that

threatened injury must be certainly impending.” Id. at *19 (citing Clapper, 568 U.S. at 410). As

the Fifth Circuit put it in Texas Democratic Party v. Abbott,

         The Constitution is not offended simply because some groups find voting more
         convenient than do the plaintiffs because of a state's mail-in ballot rules. That is
         true even where voting in person may be extremely difficult, if not practically
         impossible, because of circumstances beyond the state's control, such as the
         presence of the Virus.

Id. at *25 (quoting Tex. Democratic Party, 961 F.3d at 405). Consequently, Individual Plaintiffs

have not established an injury required to have standing before this Court and their claims should

be dismissed.

      Organizational Plaintiffs

         The Organizational Plaintiffs—The Louisiana NAACP and Power Coalition—allege that

they are harmed because they must divert resources to monitor and investigate the impact of the

Louisiana’s laws as well as engage in voter education about Louisiana’s absentee ballot

requirements. Amended Compl. ¶¶ 25-32.



13
  All Plaintiffs voted in person for the July and August 2020 elections. Plaintiff Taylor even worked at a polling place
as Commissioner in Charge for the entire day for both elections, willingly exposing herself to the polling place for
hours. See Harding Decl. ¶¶ 16-18; Pogue Decl. ¶¶ 13-15; Taylor Decl. ¶ 16, (PI Ex. 4-6); Opp. to PI Ex. D; Ex. L.


                                                          11
       Case 3:20-cv-00495-SDD-RLB                  Document 56-1          09/03/20 Page 12 of 33




        In the Power Coalition 1 Litigation, the Court found that the Louisiana NAACP lacked an

Article III injury because its alleged harm, that of “divert[ing] its limited resources to monitor and

investigate the impact of the Challenged Provisions on its members, and . . . advocat[ing] for a

modified [EEP] that considers the significant impact of the COVID-19 pandemic on Black

Louisianans. . .” did not represent a significant diversion of resources away from its mission.

Power Coalition 1, 2020 U.S. Dist. LEXIS 108714 *40-41. The Court went on to find that even if

the Louisiana NAACP could show Article III injury, it still lacked standing because that injury

would be traceable to the Virus and not Defendants. Id. The Court similarly found that Power

Coalition lacked standing for reasons identical to those of the NAACP. Id. at *36-40. Nothing has

magically conferred standing upon Organizational Plaintiffs in the short time between the Power

Coalition 1 Litigation and the Power Coalition 2 Litigation.

        The Organizational Plaintiffs also attempt to establish injury based on an associational

standing theory. However, none of the organizations have specifically identified any of their

members nor showed how they were specifically injured.14 Aside from all alleged injuries being

based on COVID-19 rather than state action, Organizational Plaintiffs have not shown any specific

members that will be injured, and therefore they cannot rely on associational standing beyond the

Individual Plaintiffs. NAACP v. City of Kyle, 626 F.3d 233, 237 (5th Cir. 2010). Pointing to

evidence “in the abstract” that some of their members may have difficulty voting based on the

Virus, or may be unable to vote through their preferred method is insufficient to establish

associational standing. Id.

                     2. Plaintiffs’ Alleged Injuries are Neither Traceable to nor Redressable
                        by Defendants.


14
  Ms. Taylor is identified as a member of the NAACP, but her actions voting in person at both the July and August
primaries AND working as a Commissioner in Charge at a polling place in her Parish for both primary elections
substantially eviscerates any standing she might have had to be a proper Plaintiff in this case.


                                                       12
      Case 3:20-cv-00495-SDD-RLB               Document 56-1        09/03/20 Page 13 of 33




                            a. Because the Virus Is Not State Action, Plaintiffs’ Alleged Injury
                               Is Neither Traceable to nor Redressable by Defendants.

        Plaintiffs must also show that their alleged injury in fact is fairly traceable to the conduct

of Defendants and that the injury is likely to be redressed by a favorable judicial opinion. Lujan,

504 U.S. at 560-61; Gill, 138 S. Ct. at 1929; Spokeo, Inc., 136 S. Ct. at 1547. However, like their

failure to present a proper injury in fact, Plaintiffs also fail to show that their alleged injury can be

traced to Defendants or redressed by this Court.

        It is important to note that Plaintiffs are not alleging the laws in question are

unconstitutional or violative of the VRA and ADA writ large, but only temporarily due to the

Virus. See, e.g., Amended Compl. at 7. In effect, Plaintiffs’ entire complaint hinges upon the Virus.

See, e.g., Amended Compl. at ¶¶ 7, 9, 12, 13 (allegations are generally prefaced or modified by

language such as “[i]n the context of the COVID-19 pandemic” or other similar language).

Plaintiffs’ alleged injuries boil down to the claim that, “[i]n light of the COVID-19 pandemic,”

Louisiana voters suffer a sufficient injury due to the potential “risk of infection and death” by

possibly coming in contact with the Virus through the act of voting in person. See Amended Compl.

at ¶¶ 27, 108. Plaintiffs again allege potential harm to the general voting population. But, assuming

arguendo that Plaintiffs properly claimed a sufficient and particularized injury in fact, which they

did not, their alleged injury cannot be traced to Defendants for one simple reason: the existence

and proliferation of the Virus is not state action.

        Plaintiffs’ claims fail because each and every claim requires state action. Compare

Amended Compl. ¶¶ 48-50 (Counts I & II – “Violations of the Fundamental Right to Vote under

the First and Fourteenth Amendments to the U.S. Constitution (42 U.S.C. § 1983)”) and Amended

Compl. ¶¶ 50-52 (Count III – “Violations of Section 2 of the Voting Rights Act, 52 U.S.C. §

10301”) and Amended Compl. ¶¶ 52-54 (Count IV - Failure to Provide Reasonable



                                                   13
      Case 3:20-cv-00495-SDD-RLB              Document 56-1        09/03/20 Page 14 of 33




Accommodations in Violation of Title II of the Americans with Disabilities Act (42 U.S.C. §§

12131, et seq.) with U.S. Const. amend. I (“Congress shall make no law . . . .” (emphasis added));

U.S. Const. amend. XIV (“No state shall make any law . . . nor shall any state deprive any person

of life, liberty, or property, without due process of law; nor deny to any person within its

jurisdiction the equal protection of the laws.” (emphasis added)); 42 U.S.C. § 1983 (“Every person

who, under color of any statute, ordinance, regulation, custom, or usage, of any state . . . .”

(emphasis added)); Section 2 of the Voting Rights Act of 1965, 52 U.S.C. § 10301 (“No voting

qualification or prerequisite to voting or standard, practice, or procedure shall be imposed or

applied by any State . . . .” (emphasis added)); 42 U.S.C. § 12132 (“no qualified individual with a

disability shall, by reason of such disability, be excluded from participation in or be denied the

benefits of the services, programs, or activities of a public entity, or be subjected to discrimination

by any such entity.”; 42 U.S.C. § 12131(1) (A “public entity” is “any State or local government

[or] any department, agency . . . or other instrumentality of a State or States or local government.”)

The Virus is not state action. Tex. Democratic Party, 961 F.3d at 405 (finding that “the Constitution

is not offended” even if voting is impossible “because of circumstances beyond the state’s control,

such as the presence of the Virus.”); Coalition v. Raffensperger, No. 1:20-cv-1677-TCB, 2020

U.S. Dist. LEXIS 86996, at *9 n.2 (N.D. Ga. 2020).

       Moreover, for every single law Plaintiffs challenge, there is a more or equally “restrictive”

version of that law that was perfectly lawful before the Virus. To that end, an otherwise

constitutional (or statutorily compliant) law is not made less constitutional (or compliant) by non-

state action such as the Virus. See, e.g, Bethea v. Deal, No. CV216-140, 2016 U.S. Dist. LEXIS

144861, at *7 (S.D. Ga. 2016); Mays v. Thurston,, No. 4:20-cv-341 (JM), 2020 U.S. Dist. LEXIS

54498, at *4-5 (E.D. Ark. 2020).




                                                  14
       Case 3:20-cv-00495-SDD-RLB                    Document 56-1           09/03/20 Page 15 of 33




         States throughout the country have taken measures to protect “the right to vote during this

global pandemic” by taking actions including “suspending the normal prerequisites . . . for

requesting an absentee ballot” and encouraging “social distancing and other protections” while

voting in person. Mays, No. 4:20-cv-341 (JM), 2020 U.S. Dist. LEXIS 54498 at *4-5. Louisiana

did so for the previous elections with the last EEP and has continued to react with new guidance.15

         With that backdrop, “[t]he real problem [for Plaintiffs] here is COVID-19, which all but

the craziest conspiracy theorist would concede is not the result of any act or failure to act by the

Government.” Coalition, No. 1:20-cv-1677-TCB, 2020 U.S. Dist. LEXIS 86996 at *9 n.2. It is

undeniable that the Virus has impacted the lives of Louisianans, but “these circumstances are not

impediments created by the state.” Bethea, No. CV216-140, 2016 U.S. Dist. LEXIS 144861 at *7.

“While Plaintiffs contend that Defendants have done a poor job of responding to [the Virus], the

fact that the [V]irus’s provenance was not through Defendants further increases, in this Court’s

opinion, the impropriety of judicial intervention.” Coalition, No. 1:20-cv-1677-TCB, 2020 U.S.

Dist. LEXIS 86996 at *9 n.2; cf., Bethea, No. CV216-140, 2016 U.S. Dist. LEXIS 144861 at *6-

7. “Assuming arguendo that injury has been demonstrated, that injury is nevertheless squarely

traceable to the global pandemic, not to the actions of Defendants.” Power Coalition 1, 2020 U.S.

Dist. LEXIS 108714 at *30.

         A number of courts, including the Fifth and Sixth Circuits, have specifically relied upon,

at least in part, the fact that the Virus—or another natural disaster—does not present state action

as reason to either stay a case, grant a preliminary injunction, dismiss claims, or to deny a motion

for preliminary injunction.


15
  See, e.g., A.G. Op. 20-0104 (Sep. 1, 2020) (Interpreting “disability” under La. R.S. 18:1303(I) to include underlying
health conditions known to be co-morbidities for COVID-19 if a medical professional certifies that it presents an
unreasonable risk to vote in person.); Statement By Secretary Kyle Ardoin On Administration of Louisiana’s
November and December Elections (Sep. 2, 2020), https://www.sos.la.gov/Pages/NewsAndEvents.aspx#faq278.


                                                          15
      Case 3:20-cv-00495-SDD-RLB             Document 56-1       09/03/20 Page 16 of 33




       In Tex. Democratic Party v. Abbott, the Fifth Circuit, upon granting a motion to stay the

Western District of Texas’ order granting a preliminary injunction, held that:

       The Constitution is not “offended simply because some” groups “find voting more
       convenient than” do the plaintiffs because of a state's mail-in ballot rules. That is
       true even where voting in person “may be extremely difficult, if not practically
       impossible,” because of circumstances beyond the state's control, such as the
       presence of the Virus.

961 F.3d at 405 (emphasis added) (quoting McDonald, 394 U.S. at 810). The Fifth Circuit

indicated that the result is similar in the VRA context. See id. at 404 n.32 (“And here, unlike in

Veasey [v. Abbott], the state has not placed any obstacles on the plaintiffs’ ability to vote in

person.” (emphasis in original)). The lack of state action is further emphasized in the concurring

opinion, which notes “[f]or courts to intervene, a voter must show that the state ‘has in fact

precluded [voters] from voting.’” Id. at 415 (Ho, J., concurring) (emphasis in original) (quoting

McDonald, 394 U.S. at 808 & n.7)).

       In a case before the Sixth Circuit, plaintiffs were challenging the signature gathering

requirement of Ohio’s ballot-initiative laws in light of the Virus. Thompson v. Dewine, 959 F.3d

804, 806 (6th Cir. 2020). When staying the District Court’s order granting plaintiffs preliminary

injunction, the Sixth Circuit noted the lack of state action inherent in claims resting upon the

foundation of the Virus as rationale. Id. at 810 (“[J]ust because procuring signatures is now harder

(largely because of a disease beyond the control of the State) doesn’t mean that Plaintiffs are

excluded from the ballot.”). The court went further by noting that both First Amendment and

Section 1983 actions require state action. Id. at 810-11.

       In Mays v. Thurston, plaintiffs sought a mandatory temporary restraining order that the

Governor of Arkansas “do more to ensure that Arkansans are allowed to have their vote counted

by absentee ballot.” No. 4:20-cv-341 (JM), 2020 U.S. Dist. LEXIS 54498 at *2. The District Court




                                                 16
      Case 3:20-cv-00495-SDD-RLB                 Document 56-1         09/03/20 Page 17 of 33




found that the plaintiffs lacked Article III standing. Id. at *4-5. Specifically, the court stated that:

        Plaintiffs have failed to articulate an injury suffered at the hands of . . . any . . . state
        official. Plaintiffs’ right to vote during this global pandemic have been made easier
        by the Governor’s . . . executive order suspending the normal prerequisites for
        requesting an absentee ballot. Plaintiffs complain that the Governor did not do
        enough. However, Plaintiffs’ injury, if any, will occur only . . . if they do not show
        up to vote at a designated voting place exercising the social distancing and other
        protections suggested by the State and the federal government. Any injury caused
        by Plaintiffs’ failing to take advantage of these available avenues to exercise their
        rights to vote are not caused by or fairly traceable to the actions of the State, but
        rather are caused by the global pandemic. Therefore, the Court finds that Plaintiffs
        do not have standing to pursue their requested remedy.

Id. (emphasis added). See also Bethea, No. CV216-140, 2016 U.S. Dist. LEXIS 144861 at *3-7

(denying preliminary injunction seeking to extend the voting registration deadline in response to

Hurricane Matthew, because the State’s “decision not to extend the [voter] registration deadline

was [not] some sort of action that created an impediment to the right to vote.”); Assoc. of

Communities for Reform Now v. Blanco, No. 2:06-cv-611, Order at 1-2 (E.D. La. 2006)

(dismissing request to extend deadline for counting absentee ballots in wake of Hurricane Katrina).

        Because Plaintiffs’ alleged injuries under the Fourteenth Amendment, VRA, and ADA “are

not caused by or fairly traceable to the actions of the State, but rather are caused by the global

pandemic,” their claims must be dismissed. Mays, 020 U.S. Dist. LEXIS 54498 at *4-5.

                             b. Plaintiffs’ Purported Injuries Are Not Redressable By the Current
                                Defendants.

        Regardless of state action, Plaintiffs’ alleged injury cannot be redressed by a favorable

judgment from this Court and should therefore fail. See Lujan, 504 U.S. at 560-61; Gill, 138 S. Ct.

at 1929; Spokeo, Inc., 136 S. Ct. at 1547. In Louisiana, the respective parish boards are responsible

for determining who is eligible to vote by absentee ballot and for determining whether an absentee

ballot is properly cast. See La. R.S. §§ 18:423, 18:1307(1), 18:1303. Plaintiffs have failed to

include any parish boards in this suit. See Louisiana v. United States, 380 U.S. 145, 151 n. 10



                                                     17
       Case 3:20-cv-00495-SDD-RLB                 Document 56-1         09/03/20 Page 18 of 33




(1965); Cf. Jacobson v. Fla. Sec'y, 957 F.3d 1193, 1206-07 (11th Cir. 2020) (because individual

county election officials were not part of suit, court could not redress alleged injury and therefore

lacked standing). It is hornbook law that a court cannot control the conduct of parties absent from

the present litigation. See Lewis v. Governor of Ala., 944 F.3d 1287, 1301 (11th Cir. 2019) (en

banc); Jacobson, 957 F.3d at 1206-12.

                     3. Plaintiffs’ Claims Are Not Ripe.

        Those Plaintiffs who assert they possess “disabilities” should be dismissed from this suit

because their claims regarding absentee voting are not ripe. Those Plaintiffs may be eligible under

Louisiana law to vote by absentee ballot, and yet they have not attempted comply with the

applicable statutory requirements to do so. See A.G. Op. 20-0104 (Sep. 1, 2020).

        “A claim is not ripe for adjudication if it rests upon contingent future events that may not

occur as anticipated, or indeed may not occur at all.” Texas v. United States, 523 U.S. 296 (1998)

(internal quotation marks and citations omitted). Where a court has no idea whether the action in

question will occur, the issue is not fit for adjudication. As stated in by the Supreme Court, “A

controversy, to be justiciable, must be such that it can presently be litigated and decided and not

hypothetical, conjectural, conditional or based upon the possibility of a factual situation that may

never develop.” Rowan Companies, Inc. v. Griffin, 876 F.2d 26, 28 (5th Cir. 1989).

        Plaintiffs Pogue and Taylor assert that they “have disabilities” including “significant

medical vulnerabilities that put them at risk of severe complications from COVID-19.” Amended

Compl. ¶ 139.16 As discussed infra, Sec. III(A)(3), absentee voting is readily accessible to

Plaintiffs if they in fact have the “disabilities” they assert. Through Section 18:1303(I) and the

Disabled Application for Absentee By Mail Ballot Form, Plaintiffs remain completely eligible to


16
  The Louisiana NAACP also baldly asserts, that it has members who are disabled, although it does not elaborate
which specific members are disabled or what their disabilities are, beyond Plaintiff Taylor.


                                                      18
      Case 3:20-cv-00495-SDD-RLB              Document 56-1         09/03/20 Page 19 of 33




vote absentee by mail if they are “disabled” in the opinion of a physician or other medical

professional. In fact, Plaintiffs are well aware of the Disabled Application for Absentee By Mail

Ballot form because they cite to it. Amended Compl. at 40, n. 134. Yet, Plaintiffs have not applied

to vote by absentee ballot via Section 18:1303(I) and the Disabled Application for Absentee By

Mail Ballot form. Especially in light of the Attorney General’s recent opinion, A.G. Op. 20-0104

(Sep. 1, 2020), Plaintiffs appear eligible to vote by mail absentee if they complete the Disabled

Application for Absentee By Mail Ballot form.

        In order for their claims to be ripe, Plaintiffs must first apply to vote absentee by completing

a Disabled Application for Absentee By Mail Ballot form and be denied by their local registrar.

This has not happened and so Plaintiffs claims are not ripe depriving them of standing.

        B. Plaintiffs’ Claims Present Non-Justiciable Political Questions.

        Issues that are “entrusted to one of the political branches or involve[] no judicially

enforceable rights . . . present a political question . . . outside the courts’ competence and therefore

beyond the courts’ jurisdiction.” Rucho, 139 S. Ct. at 2494 (internal quotations omitted). As it is

Plaintiffs’ burden to prove jurisdiction, Ramming, 281 F.3d at 161, “[a]bsent pellucid proof

provided by plaintiffs that a political question is not at issue, courts should not substitute their own

judgments for state election codes.” Coalition, 2020 U.S. Dist. LEXIS 86996 at *9. The purpose

of the political question doctrine is to “protect[] the separation of powers and prevent[] federal

courts from overstepping their constitutionally defined role.” Baker v. Carr, 369 U.S. 186, 210

(1962). Additionally, here, there are “a lack of judicially discoverable and manageable standards

for resolving” Plaintiffs’ claims. Baker, 369 U.S. at 210. There are no judicially manageable

standards to determine what measures must be taken to regulate elections in light of the Virus. See

Coalition, 2020 U.S. Dist. LEXIS 86996 at *6.




                                                  19
      Case 3:20-cv-00495-SDD-RLB               Document 56-1        09/03/20 Page 20 of 33




         “Ultimately, ordering Defendants to adopt Plaintiffs’ [relief] would require the Court to

micromanage the State’s election process. The relief Plaintiffs seek bears little resemblance to the

type of relief plaintiffs typically seek in election cases aimed to redress state wrongs.” Coalition,

2020 U.S. Dist. LEXIS 86996 at *9. As such, the questions put forth to the Court by Plaintiffs

present political—not judicial—questions that are not addressable by the federal courts.

   II.      PLAINTIFFS HAVE FAILED TO STATE A CLAIM.

         Although this Court must accept all of Plaintiffs’ factual allegations in determining this

Motion, this Court is not required to accept any legal conclusions as true. Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009). A claim will survive a motion to dismiss only if the factual allegations in

the complaint are “enough to raise the right to relief above the speculative level”. Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555-56 (2007). Additionally, this Court need not accept as true any

conclusory factual assertions. Id. Accordingly, to survive a motion to dismiss, Plaintiffs’ claims

must be plausible on their face. Iqbal, 556 U.S. at 678. This means that Plaintiffs must plead

“factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. (emphasis added). Plaintiffs have failed to do so here.

         The conduct alleged by Plaintiffs points to a singular culprit: the Virus. Plaintiffs again and

again point to this invisible menace while addressing nearly everything in their Amended

Complaint. For example, the first paragraph of the Amended Complaint does not address voting

or Louisiana’s alleged actions against Plaintiffs whatsoever, instead discussing the Virus. This is

true for the vast majority of the Amended Complaint. In large part, Plaintiffs have failed to state a

claim because the action they complain of was not brought about or caused by the State. See supra

at Sec. I(A)(2)(a). Therefore, for reasons similar to why Plaintiffs lack standing, they have failed




                                                   20
       Case 3:20-cv-00495-SDD-RLB                    Document 56-1           09/03/20 Page 21 of 33




to state a claim under Rule 12(b)6. Id.17

     III.      PLAINTIFFS HAVE FAILED TO STATE A CLAIM UPON WHICH RELIEF
               CAN BE GRANTED WITH REGARD TO THEIR NEW ADA CLAIMS.

            In a transparent attempt at a “Hail Mary” to save their deficient constitutional claims,

Plaintiffs have amended their suit to allege new claims under the ADA. Amended Compl. at ¶¶

17, 136-144. These new claims under the ADA are destined to fail, just as their constitutional

claims. First, Plaintiffs fail to make out a prima facie case of discrimination under the ADA

because either they do not have ADA-recognized disabilities, they do not meet the essential

eligibility requirements to vote absentee, and they are not excluded by reason of their “disabilities,”

or at all. Plaintiffs’ failure to make out a prima facie ADA case also stems from their failure to

establish proper standing. See supra at Sec. I. Second, even if Plaintiffs do somehow manage to

make out a prima facie case of discrimination under the ADA, which they cannot, their requested

relief would work a “fundamental alteration” to Louisiana’s absentee voting system. See, e.g.,

People First of Ala. v. Merrill, 2020 U.S. Dist. LEXIS 104444, *67-68 (N.D. Ala. June 15, 2020),

stay granted, 2020 U.S. LEXIS 3541 (July 2, 2020). Similarly, Plaintiffs’ proposed remedy does

not constitute a reasonable modification of the Challenged Provisions.

            Because Plaintiffs fail to make out a prima facie ADA violation, and their requested relief

would be unreasonable, their new ADA claims must be dismissed.

     A. Plaintiffs Do Not Establish A Prima Facie Case Of Discrimination Under The ADA.

            Plaintiffs cannot establish that the Challenged Provisions work a prima facie ADA

violation because Plaintiffs do not have ADA-recognized disabilities, do not meet the essential

eligibility requirements, and are not excluded or discriminated against because of their alleged



17
 The State will provide additional and more detailed analysis as to why the relief sought should not be granted in its
Opposition to Plaintiffs’ Preliminary Injunction should intervention be granted.


                                                         21
       Case 3:20-cv-00495-SDD-RLB            Document 56-1        09/03/20 Page 22 of 33




“disabilities,” or at all.

        Title II of the ADA provides that “no qualified individual with a disability shall, by reason

of such disability, be excluded from participation in or be denied the benefits of the services,

programs, or activities of a public entity, or be subjected to discrimination by any such entity.” 42

U.S.C. § 12132. “A plaintiff must first establish a prima facie case of discrimination before relief

under the ADA can be considered.” Melton v. Dall. Area Rapid Transit, 391 F.3d 669, 672 (5th

Cir. 2004. Thus, to establish a prima facie case of discrimination under Title II of the ADA, a

plaintiff must demonstrate:

        (1) that he is a qualified individual within the meaning of the ADA; (2) that he is
        being excluded from participation in, or being denied benefits of, services,
        programs, or activities for which the public entity is responsible, or is otherwise
        being discriminated against by the public entity; and (3) that such exclusion, denial
        of benefits, or discrimination is by reason of his disability.

Melton, 391 F.3d at 671-72. See also Lightbourn v. County of El Paso, 118 F.3d 421, 428 (5th Cir.

1997). If a plaintiff can establish a prima facie case of discrimination, “a presumption of

discrimination arises,” and the burden shifts to the defendant to articulate a legitimate, non-

discriminatory reason for its actions. Cannon v. Jacobs Field Servs. N. Am., Inc., 813 F.3d 586,

590 (5th Cir. 2016).

            1. Plaintiffs Cannot Establish “Disability” Under The ADA In The Context Of
               Voting.

        As a preliminary matter, a plaintiff must establish that he or she is disabled in order to

maintain a cause of action under the ADA. Mason v. United Air Lines, Inc., 274 F.3d 314, 316 (5th

Cir. 2001); see also Smith v. Tangipahoa Parish Sch. Bd., 2006 U.S. Dist. LEXIS 85377, *21-27

(E.D. La 2006). The term “disability” is defined under the ADA as: “(A) a physical or mental

impairment that substantially limits one or more major life activities of such individual; (B) a

record of such impairment; or (C) being regarded as having such an impairment”. 42 U.S.C. §



                                                 22
      Case 3:20-cv-00495-SDD-RLB              Document 56-1         09/03/20 Page 23 of 33




12102(1). The determination of disability boils down to three-part test, examining whether: (1) the

plaintiff has an “impairment;” then, (2) whether the impairment affects a “major life activity;” and

finally, (3) whether its effects are “substantial.” Waldrip v. General Elec. Co., 325 F.3d 652, 654

(5th Cir. 2003). See also Moore v. Centralized Mgmt. Servs., LLC, 2020 U.S. Dist. LEXIS 74157,

*5-10 (E.D. La. 2020); Hebert v. Ascension Parish Sch. Bd., 396 F. Supp. 3d 686, 693 (M.D. La.

2019).

     Plaintiff Pogue Does Not Possess a Disability Sufficient to Support Her ADA Claim.

         Plaintiff Pogue incorrectly asserts that her asthma is conclusively a disability under the

ADA. Amended Compl. ¶¶ 23, 139. Asthma can, in some cases, qualify as a disability under the

ADA. See, e.g., Cassidy v. Detroit Edison Co., 138 F.3d 629, 633 (6th Cir. 1998). Suffering

from asthma, however, does not constitute a per se substantial limitation on the major life activity

of breathing, and courts engage in an individualized inquiry, including, until recently, the effect of

medication on the condition, in order to determine whether a condition substantially limits a major

life activity. See Kropp ex rel. S.K. v. Me. Sch. Admin. Union # 44, 2007 U.S. Dist. LEXIS 11648,

2007 WL 551516, at * 17 (D. Me. Feb. 16, 2007) (any limitation must be substantial even when

medications and treatments are in place); White v. Honda of Am. Mfg., 241 F.Supp.2d 852, 856

(S.D. Ohio 2003) (collecting cases). Asthma has typically been found to rise to the level of a

substantial limitation on the major life activity of breathing where the plaintiff has a long history

of asthmatic attacks and endures numerous and severe restrictions on daily activities as a result of

the condition. See, e.g., Albert v. Smith's Food & Drug Ctrs., Inc., 356 F.3d 1242, 1245 (10th Cir.

2004). Where a plaintiff suffers asthma attacks only in response to particular stimuli and is able to

engage in almost all normal life activities, courts have been less likely to conclude that the plaintiff

is substantially limited in the major life activity of breathing. See, e.g., Boker v. Sec'y, Dep’t of




                                                  23
       Case 3:20-cv-00495-SDD-RLB                     Document 56-1           09/03/20 Page 24 of 33




Treasury, 2009 U.S. Dist. LEXIS 90109 (S.D. Oh. 2009) (Plaintiff not disabled under the ADA

where her asthma only triggered by specific irritants).

         Plaintiff Pogue alleges her asthma and respiratory issues are “environmentally induced,

triggered by allergens and other pollutants, like smoke or dust. [She has] difficulty breathing and

require[s] an inhaler when [she] experience[s] an asthma attack.” Id. at ¶ 6; Amended Compl. ¶

23. Her “symptoms are . . . not perpetual, so [she] do[es] not require [her] inhaler on a frequent or

standard basis.” Pogue Decl. ¶ 6. In her declaration, Plaintiff Pogue describes going grocery

shopping, visiting doctors for consultations, and voting in person during the July 11, 2020 and

August 15, 2020 elections all during the COVID-19 pandemic. Pogue Decl. ¶¶ 4, 7, 13. Plaintiff

Pogue herself defines her asthma as a “minor diagnosis” and “not ‘moderate or severe.’” Id. ¶

10 (emphasis added). Plaintiff Pogue admits that her respiratory issues are so minor that she

believed applying for an absentee ballot by attesting that she has a “serious underlying medical

condition” would subject her to “criminal penalties.” Id. ¶ 10-11. It is also important to note that

the CDC lists only “moderate-to-severe” asthma as a factor that “might” increase risk for severe

illness from the Virus.18 So, if Plaintiff Pogue does not believe her intermittent respiratory issues

are “serious,” “severe,” or even “moderate,” how can they miraculously rise to the level of

“substantial” for ADA purposes? Cf. Boker, 2009 U.S. Dist. LEXIS 90109.

      Plaintiff Taylor Does Not Possess a Disability Sufficient to Support Her ADA Claim.

         Plaintiff Taylor asserts that her diabetes, high blood pressure, and “other medical

conditions” classify as disabilities under the ADA. Amended Compl. ¶¶ 24, 139; Mot. Prelim. Inj.




18
     Centers for Disease Control and Prevention, People with Certain Medical Conditions,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html <%22>
(accessed on 9/1/20) (listing only “moderate-to-severe” asthma as a factor that “might” increase risk for severe illness
from the Virus).


                                                          24
      Case 3:20-cv-00495-SDD-RLB             Document 56-1        09/03/20 Page 25 of 33




at 21-23. In her declaration, Plaintiff Taylor clarifies that the “other medical condition” described

in her complaint and motion for preliminary injunction is a thyroid disorder. Taylor Decl. at 4.

       At the prima facie stage of an ADA analysis a “plaintiff must point to evidence that [s]he

has a disability for purposes of the ADA.” Steele v. Oasis Turf & Tree, Inc., 2012 U.S. Dist. LEXIS

103722, *16-17 (S.D. Ohio 2012). Simply having a medical diagnosis is not sufficient to establish

a “disability” for purposes of the ADA. Laws v. HealthSouth N.Ky. Rehab. Hosp., 828 F.Supp.2d

889 (E.D. Ky. 2011) (granting summary judgment to employer because plaintiff did not show she

was disabled under the ADA, never requested an accommodation, and worked full schedules).

“Although medical testimony is not always necessary” to demonstration impairment or disability

“particularly in light of the 2008 Amendments to the ADA, [plaintiffs] must offer some admissible

evidence that [they are] “disabled” as that term is defined in the ADA. Plaintiff's own conclusory

statements are insufficient.” Smith v. Waffle House, Inc., 2012 U.S. Dist. LEXIS 85577, *5-6

(M.D. Tenn. 2012). Both this Court and the Fifth Circuit have held that diabetes does not always

amount to “substantial limitations under the ADA” unless a plaintiff alleges sufficient facts to

establish otherwise. See Odds v. Louisiana, 2012 U.S. Dist. LEXIS 134194, *7-8 (M.D. La. 2012);

Griffin v. UPS, 661 F.3d 216, 220, 222-25 (5th Cir. 2011).

       Plaintiff Taylor has not offered any evidence that she is “disabled” within the meaning of

the ADA. Plaintiff Taylor fails to adequately describe her medical conditions whatsoever, or why

they qualify as disabilities under the ADA. See generally Amended Compl. ¶¶ 24, 139; Taylor

Decl. at 4. Furthermore, Plaintiff Taylor does not adduce any evidence aside from her mere

assertion, that she actually has diagnoses for or suffers from these conditions. Id. Plaintiff Taylor

has failed to “offer some admissible evidence that [s]he is ‘disabled’ as that term is defined in the

ADA. [her] own conclusory statements are insufficient.” Id. at *6. See, e.g., Smith v. Waffle House,




                                                 25
       Case 3:20-cv-00495-SDD-RLB                   Document 56-1           09/03/20 Page 26 of 33




Inc., 2012 U.S. Dist. LEXIS 85577 at *5-6 (holding that “plaintiff has not sufficiently created a

genuine issue of material fact, through admissible evidence, that he is disabled”). See also Odds,

2012 U.S. Dist. LEXIS 134194 at *7-8; Griffin v. UPS, 661 F.3d at 220, 222-25.

         Accordingly, no plaintiff in the present case is disabled within the meaning of the ADA

with respect to voting and so Plaintiffs’ ADA claims fail to reach even a prima facie level.

Whether any of these Plaintiffs might qualify to vote absentee under La. Rev. Stat. 1303(I) requires

consultation between the Plaintiff and the applicable medical professional.19

             2. Plaintiffs Are Not Qualified Individuals Because The Challenged Provisions Are
                Essential Eligibility Criteria.

         A plaintiff is a qualified individual if she “meets the essential eligibility requirements for

the receipt of services or the participation in programs or activities provided by a public entity . . .

with or without reasonable modifications to rules, policies, or practices, the removal of

architectural, communication, or transportation barriers, or the provision of auxiliary aids and

services.” United States v. Georgia, 546 U.S. 151, 153-54 (2006) (quoting 42 U.S.C. §

12131(2)). While “rules, policies, [and] practices” may be subject to reasonable modification,

“essential eligibility requirements” are not. Mary Jo C. v. N. Y. State & Local Ret. Sys., 707 F.3d

144, 159 (2d Cir. 2013) (citing 42 U.S.C. § 12131(2)). When an individual cannot meet an

essential eligibility requirement, “the only possible accommodation is to waive the essential

requirement itself . . . [but] [w]aiving an essential eligibility standard would constitute a

fundamental alteration in the nature of the . . . program [at issue].” Pottgen v. Missouri State High

School Activities Ass’n, 40 F.3d 926, 930 (8th Cir.1994); see also Washington v. Indiana High

Sch. Athletic Ass'n, Inc., 181 F.3d 840, 850 (7th Cir. 1999) (finding the essentialness inquiry should



19
  There is no law at present that indicates that disability for the purposes of the ADA are coextensive with the word
“disability” as it appears in La. Rev. Stat. 1303(I).


                                                         26
       Case 3:20-cv-00495-SDD-RLB                  Document 56-1           09/03/20 Page 27 of 33




be “whether waiver of the rule . . . would be so at odds with the purposes behind the rule that it

would be a fundamental and unreasonable change”). Therefore, a plaintiff who does not meet an

essential eligibility requirement is not qualified to state a claim under the ADA. See People First

of Ala., 2020 U.S. Dist. LEXIS 104444 at *60-61, 67-68. The question then becomes: is the

requirement essential for eligibility in the program? “[W]hether an eligibility requirement is

essential is determined by consulting the importance of the requirement to the program in

question.” Mary Jo C., 707 F.3d at 159; Pottgen, 40 F.3d at 930 (“[T]o determine whether [the

plaintiff] is a ‘qualified individual’ under [Title II of] the ADA, we must first determine whether

the [challenged provision] is an essential eligibility requirement by reviewing the importance of

the requirement to the . . . program [at issue].”). People First of Ala., 2020 U.S. Dist. LEXIS

104444 at *60-61, 67-68.

        Louisiana’s Excuse Requirement for voting by absentee ballot,20 which Plaintiffs challenge

as violative of the ADA, is unquestionably an essential eligibility requirement. Specifically, the

Excuse Requirement goes to the integrity and sanctity of the ballot and election. See, e.g., Adkins

v. Huckabay, 755 So.2d 206 (La. 2000) (discussing the interests in integrity and sanctity of the

ballot and election furthered by substantial compliance with Section 1303). The state also does not

regularly grant waivers of the Excuse Requirement. Cf. Mary Jo C., 707 F.3d at 160 (finding the

challenged provision non-essential where the state regularly granted waivers and extensions of the

provision). Accordingly, the Excuse Requirement is a condition precedent to eligibility under state

law, and essential eligibility requirements are not subject to reasonable modifications. See People




20
   Plaintiffs’ ADA claims are vague and confusing when it comes to exactly which provisions they are challenging
under the ADA. Although their Amended Complaint could be read to state that Plaintiffs’ ADA challenge applies to
all of the “Challenged Provisions,” it is unclear how their framing of those claims implicates anything beyond the
Excuse Requirements. See, e.g., Amended Compl. at ¶¶ 136-143; Mot. Prelim Inj. at 21-23. If Plaintiffs do intend to
challenge the early voting period under the ADA, they have not adequately done so and that claim must be dismissed.


                                                        27
      Case 3:20-cv-00495-SDD-RLB             Document 56-1        09/03/20 Page 28 of 33




First of Ala., 2020 U.S. Dist. LEXIS 104444 at *67-68. Waiving the Excuse Requirement would

work a fundamental alteration in the nature of absentee voting in Louisiana. See Pottgen, 40 F.3d

at 930. Accordingly, Plaintiffs cannot state an ADA claim against the Excuse Requirement.

           3. Plaintiffs Are Not Being Excluded, Denied, Or Discriminated Against By Reason
              Of Their Alleged “Disabilities,” Or At All.

       As discussed supra, Plaintiffs have not adequately demonstrated that they possess

“disabilities” within the meaning of the ADA with respect to voting. Accordingly, Plaintiffs’ ADA

claims fail and that should be the end of both the prima facie ADA analysis and the ADA analysis

altogether. However, in arguendo, if this Court determines that Plaintiffs do possess disabilities

under the ADA, which they do not, Plaintiffs’ ADA claims also fail at the prima facie level because

they are not excluded, denied, or discriminated against by reason of their alleged “disabilities,” or

at all. See Melton, 391 F.3d at 671-72.

       Exclusions under Title II need not be absolute: a public entity violates Title II not just when

“a disabled person is completely prevented from enjoying a service, program, or activity,” but

rather when such an offering is not “readily accessible.” Shotz v. Cates, 256 F.3d 1077, 1080 (11th

Cir. 2001) (citing 28 C.F.R. § 35.150). However, mere difficulty in accessing a benefit is not, by

itself, a violation of the ADA. People First of Ala., 2020 U.S. Dist. LEXIS 104444 at *61 (citing

Bircoll v. Miami-Dade Cty, 480 F.3d 1072, 1088 (11th Cir. 2007)). Instead, a plaintiff must show

that the failure to accommodate created an injury. Id. Further, a public entity need not “employ

any and all means to make judicial services accessible to persons with disabilities.” Tennessee v.

Lane, 541 U.S. 509, 531-32 (2004). Rather, the entity must make “reasonable modifications that

would not fundamentally alter the nature of the service provided . . . [or] impose an undue financial

or administrative burden.” Id. (citations omitted).




                                                 28
       Case 3:20-cv-00495-SDD-RLB                   Document 56-1           09/03/20 Page 29 of 33




        Here, Plaintiffs are not discriminated against, excluded, or denied from voting or voting by

absentee ballot by reason of their alleged “disabilities.” All Plaintiffs have admitted that they are

able and willing to leave their homes and have done so, for one reason or another, during the

pendency of the COVID-19 pandemic. See generally Pogue Decl.; Taylor Decl. In fact, all

individual Plaintiffs voted in person during the July and August 2020 elections.21 There is

absolutely no evidence that voting in person was not readily accessible to Plaintiffs.

        Furthermore, voting by absentee ballot is readily accessible to Plaintiffs if they in fact have

disabilities confirmed by a medical professional. Louisiana law clearly and expressly makes voting

by absentee ballot accessible to persons with disabilities, stating that:

        (1) Any qualified voter who submits any of the following to the registrar of voters may vote absentee by mail
        upon meeting the requirements of this Chapter:
                 (a) A copy of a current mobility impairment identification card bearing a photograph of the voter
                 and the international symbol of accessibility issued by the secretary of the Department of Public
                 Safety and Corrections as authorized by the provisions of R.S. 47:463.4.
                 (b) A copy of current documentation showing eligibility for social security disability benefits,
                 veteran’s disability benefits, paratransit services, benefits from the office for citizens with
                 developmental disabilities, or benefits from Louisiana Rehabilitation Services.
                 (c) Current proof of disability from a physician, optometrist, physician assistant as defined in R.S.
                 37:1360.22, or nurse practitioner as defined in R.S. 37:913.

La. R.S. § 18:1303(I) (emphasis added). A simple search of the Secretary of State’s website yields

the Disabled Application for Absentee By Mail Ballot Form, which is clearly available on the Vote

By Mail page.22 Through Section 18:1303(I) and the form, Plaintiffs remain completely eligible to

vote absentee by mail if they are “disabled” in the opinion of a physician or other medical

professional.23

        Moreover, on September 1, 2020, the Attorney General issued guidance interpreting the

term “disability” in La. R.S. § 18:1303(I) to include any “underlying health condition known to be


21
    Harding Decl. ¶¶ 16-18; Pogue Decl. ¶¶ 13-15; Taylor Decl. ¶ 16, (PI Ex. 4-6); Joint Opp. to PI Ex. D; Ex. L.
22
   https://www.sos.la.gov/ElectionsAndVoting/PublishedDocuments/DisabledApplicationForAbsenteeByMailBallot.
pdf.
23
    Once again, we note that 1303(I) does not define disability in the same manner as the ADA.



                                                        29
      Case 3:20-cv-00495-SDD-RLB              Document 56-1        09/03/20 Page 30 of 33




a co-morbidity for COVID-19 . . . if a medical professional certifies that . . . the existence of the

co-morbidity presents an unreasonable risk for that elector to vote in person . . .” A.G. Op. 20-

0104. Any minor difficulty Plaintiffs may experience with voting in person or by absentee ballot

is not because of state action and is not because of their alleged “disabilities,” or state

discrimination of those disabilities, but rather is a result of the Virus. See supra at Sec. I(A)(2).

   B. Plaintiffs’ Requested Relief Under The ADA Is Unreasonable.

         Assuming arguendo that Plaintiffs do manage to make a prima facie showing of

discrimination under the ADA, which they cannot, their ADA claims must fail because their

requested relief is unreasonable and incompatible with Louisiana’s absentee voting program.

Specifically, as discussed supra, Plaintiffs’ requested relief would work a “fundamental alteration”

to Louisiana’s absentee voting system. Supra Sec. III(A)(2). See also, e.g., People First of Ala.,

2020 U.S. Dist. LEXIS 104444, *67-68. Second, granting Plaintiffs’ requested relief would

interfere with the impending elections. See supra Sec. III. The Supreme Court has repeatedly

dissuaded such interference. Id. In fact, in People First of Alabama, where the Northern District

of Alabama enjoined Alabama’s absentee photo ID requirement as violative of the ADA, the

Supreme Court later issued a stay of the district court’s order. 2020 U.S. LEXIS 3541 (2020).

   IV.      THE PURCELL DOCTRINE DICTATES THAT THIS COURT SHOULD NOT
            INTERFERE WITH IMPENDING ELECTIONS.

         Both the Supreme Court and the Fifth Circuit “ha[ve] repeatedly emphasized that lower

federal courts should ordinarily not alter the election rules on the eve of an election.” Republican

Nat’l Comm. v. Democratic Nat’l Comm., 140 S. Ct. 1205, 1207 (2020) (per curiam); see also Tex.

Democratic Party, 961 F.3d at 411-12; Coalition for Good Governance v. Raffensperger, No.

1:20-cv-1677, 8-9 (May 26, 2020), ECF No. 56 (“The Court’s [dismissal] is bolstered by the fact

that Plaintiffs seek extensive relief on the eve of/during an election”). “That is especially true



                                                  30
       Case 3:20-cv-00495-SDD-RLB                    Document 56-1           09/03/20 Page 31 of 33




where, as here, . . . local officials are actively shaping their response to changing facts on the

ground.” Tex. Democratic Party, 961 F.3d at 412 (quoting S. Bay, 2020 U.S. LEXIS 3041 at *3).

This doctrine exists because judicial intrusion into elections must account for “considerations

specific to election cases.” Purcell v. Gonzalez, 549 U.S. 1, 4 (2006). These considerations include

the fact that “[c]ourt orders affecting elections . . . can themselves result in voter confusion and

consequent incentive to remain away from the polls.” Id. at 4-5. “As an election draws closer, that

risk will increase.” Id. at 5. The existence of the Virus does not change this analysis. Recently, the

Supreme Court stated that “changing the election rules so close to the election date . . . contravened

[Supreme Court] precedent[].”Republican Nat’l Comm., 140 S. Ct. at 1207.

         Here, Louisiana is on the eve of the November election, and in the process of issuing

guidance pertaining to provisions of Louisiana’s election law in light of the Virus.24 But aside from

the additional guidance from State officials, election administrators are currently making

preparations to print and distribute vote by mail applications and ballots. The registration deadline

for the November election in person or by mail is currently October 5, 2020, and the registration

deadline for electors using the Louisiana’s online registration portal GeauxVote is October 13,

2020, which is only one month away.25 Early voting begins on October 20. Changing the method

of absentee balloting at this stage will invite chaos into the system and harm more people through

voter confusion than any court-ordered remedy would help.26

         V.       PLAINTIFFS HAVE FAILED TO JOIN THE REQUIRED PARTIES.

         Rule 12(b)(7) of the Federal Rules of Civil Procedure establishes that a plaintiff’s claim




24
   See, e.g., A.G. Op. 20-0104; Statement By Secretary Kyle Ardoin On Administration of Louisiana’s November
and December Elections (Sep. 2, 2020), https://www.sos.la.gov/Pages/NewsAndEvents.aspx#faq278.
25
   https://www.sos.la.gov/ElectionsAndVoting/GetElectionInformation/Pages/default.aspx.
26
   The same issue repeats itself for the subsequent elections, as the post-election calendar of required events for the
November election have a cascading effect on the December elections.


                                                          31
      Case 3:20-cv-00495-SDD-RLB               Document 56-1        09/03/20 Page 32 of 33




may be dismissed for “failure to join a party under Rule 19.” Fed. R. Civ. P. 12(b)(7). Rule

19(a)(1)(A) states that a party is required to be joined if, “in that [party’s] absence, the court cannot

accord complete relief among existing parties[.]” Fed. R. Civ. P. 19(a)(1)(A). Here, as discussed

supra at Sec. II(A)(2)(b), Plaintiffs have failed to add the necessary parties in the respective parish

boards, and so this Court cannot afford complete relief among the existing parties.

                                           CONCLUSION

        For the aforementioned reasons, Plaintiffs’ claims should be dismissed with prejudice.

Dated: September 2, 2020                                                Respectfully Submitted,

 JEFF LANDRY
 ATTORNEY GENERAL

 /s/ Angelique Duhon Freel                               /s/ Celia R. Cangelosi
 Angelique Duhon Freel (La. Bar Roll No. 28561)          Celia R. Cangelosi (Bar Roll No. 12140)
 Jeffrey M. Wale (La. Bar Roll No. 36070)                5551 Corporate Blvd. Suite 101
 Assistant Attorneys General                             Baton Rouge, LA 70808
 Louisiana Department of Justice                         Phone: 225-231-1453
 Civil Division                                          Fax: 225-231-1456
 P. O. BOX 94005                                         Email: celiacan@bellsouth.net
 Baton Rouge, Louisiana 70804-9005
 Telephone: (225) 326-6017                               Counsel for Secretary of State Ardoin
 Facsimile: (225) 326-6098
 Email: freela@ag.louisiana.gov

 Jason B. Torchinsky*
 Phillip M. Gordon*
 Dennis W. Polio*
 Holtzman Vogel Josefiak Torchinsky PLLC
 45 N. Hill Dr., Suite 100
 Warrenton, VA 20186
 Telephone: (540) 341-8808
 Facsimile: (540) 341-8809
 Email: jtorchinsky@hvjt.law
 pgordon@hvjt.law
 *admitted pro hac vice

 Counsel for Intervenor-Defendant the State of
 Louisiana




                                                   32
      Case 3:20-cv-00495-SDD-RLB            Document 56-1       09/03/20 Page 33 of 33




                                CERTIFICATE OF SERVICE

         I do hereby certify that, on this 2nd day of September 2020, the foregoing was
electronically filed with the Clerk of Court using the CM/ECF system, which gives notice of filing
to all counsel of record.
                                               /s/ Angelique Duhon Freel
                                               Angelique Duhon Freel

                                             Counsel for Intervenor-Defendant the State of
                                             Louisiana




                                               33
